SOUTHERN DISTRICT OF NEW YORK

 

|

|
UNITED STATES DISTRICT COURT 1

hi

United States of America,

-y—
15-cr-95 (AJN)
Shaquille John,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record at the arraignment and initial conference for an alleged violation
of supervised release held on February 13, 2020, Mr. John’s conditions of supervised release are
hereby modified as follows: He will participate in and complete an in-patient substance abuse
treatment program, which may include the Serendipity I program, or another such program
approved by the United States Probation Office, of at least 28 days. Such program may include
testing to determine whether Mr. John has reverted to using drugs or alcohol. The court
authorizes the release of available drug treatment evaluations and reports to the substance abuse
treatment provider, as approved by the Probation Officer. Mr. John will be required to contribute
to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer. At the discretion of the Probation Officer, Mr. John shall participate in a mental health
program approved by the U.S. Probation Office. Mr. John shall continue to take any prescribed
medications unless otherwise instructed by the health care provider. He shall contribute to the
costs of services rendered not covered by third-party payment, if he has the ability to pay. The
court authorizes the release of available psychological and psychiatric evaluations and reports to
the health care provider.

A status conference in the above-captioned matter is scheduled for May 13, 2020 at 12:45
p.m.

SO ORDERED.

Te
if

FEB 1 8 2020.

4
=i

Tease mk. 1009 AR St A pm ts

&
Bone en, aati ee ne

 

 
Dated: February 3 , 2020

New York, New York AY

 

¥ ® ALISON J, NATHAN
United States District Judge

 
